Title: To Benjamin Franklin from ——— Aillaud, 26 August 1780
From: Aillaud, ——
To: Franklin, Benjamin


Monsieur,ce 26 aout [1780]
Le triste etat dans lequel Melle Basseporte se trouve actuellement ne me permettant plus de me flatter que je puisse joüir encore longtemps du plaisir detre aupres d’elle, je crois devoir me donner des mouvemens pour tacher pendant qu’elle existe, de massurer une pension sur sa charge. Cela depend principalement de Monsieur De Buffond que vous connoissez particulierement, et si vous vouliez bien Monsieur avoir la bonté de lui recommander le petit memoire que jay lhonneur de vous envoyer je serois assurée du succès de ma demande. Joze me flatter que vous voudréz bien maccorder cette grace je me fonde sur l’estime dont vous honnorés Melle Basseporte et dont jay eté temoin l’orsquelle a eu lhonneur de vous reunir chez elle avec Monsieur De Buffond.
Je suis avec respect Monsieur Votre tres humble et tres obeissante servant
Aillaud
 
Notation: alliaud
